 Case 1:19-cv-00179-CFC Document 40 Filed 09/24/19 Page 1 of 1 PageID #: 844



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  UNILOC 2017 LLC,

                 Plaintiff,
         v.                                      C.A. No. 19-cv-179-CFC

  BITMOVIN, INC.,

                 Defendant.


                                STIPULATION TO DISMISS

       The parties hereby agree, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), to the dismissal of

this action. Plaintiff’s claims are dismissed with prejudice and Defendant’s counterclaims are

dismissed without prejudice. Each party shall bear its own costs and attorneys’ fees.


 DATED: September 24, 2019                     Respectfully submitted,

 FARNAN LLP                                    MORRIS, NICHOLS, ARSHT &
                                               TUNNELL LLP
 /s/ Brian E. Farnan
 Brian E. Farnan (Bar No. 4089)                /s/ Michael Flynn
 Michael J. Farnan (Bar No. 5165)              Michael Flynn (#5333)
 919 North Market Street, 12th Floor           Jeffrey J. Lyons (#6437)
 Wilmington, DE 19801                          1201 North Market Street
 phone 302-777-0300                            P.O. Box 1347
 fax 302-777-0301                              Wilmington, DE 19899
 bfarnan@farnanlaw.com                         (302) 658-9200
 mfarnan@farnanlaw.com                         mflynn@mnat.com
                                               jlyons@mnat.com
 Attorneys for Uniloc 2017 LLC
                                               Attorneys for Defendant Bitmovin, Inc
